Citation Nr: 1103627	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  09-22 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Basic eligibility to education benefits under the Montgomery GI 
Bill-Selected Reserves (Chapter 1606).


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The appellant's claims file includes a March 2003 application 
indicating active duty service from May 1986 to January 1992, 
although no DD Form 214 or other service documentation 
corroborating this service is of record.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 decision letter issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

The appellant was scheduled for a Travel Board hearing in May 
2010, but he failed to report for this hearing without 
explanation.  38 C.F.R. § 20.704(d) (2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Educational benefits are available to members of the Selected 
Reserve under the Montgomery GI Bill-Selected Reserve (Chapter 
1606 of Title 10, United States Code).  To be eligible for 
Chapter 1606 benefits, a reservist who is not a Reserve officer 
(1) shall enlist, reenlist, or extend an enlistment as a Reserve 
for service in the Selected Reserve so that the total period of 
obligated service is at least six years from the date of such 
enlistment, reenlistment, or extension; (2) must complete his or 
her initial period of active duty for training; (3) must be 
participating satisfactorily in the Selected Reserve; and (4) 
must not have elected to have his or her service in the Selected 
Reserve credited toward establishing eligibility to benefits 
provided under 38 U.S.C., Chapter 30.  38 C.F.R. § 21.7540(a) 
(2010).

Furthermore, Congress passed legislation in 1996 (Section 
16131(i) of Title 10, United States Code) that authorizes the 
payment of "Kicker" benefits by the Selected Reserve components 
to persons entering those components.  The Kicker can be paid to 
recipients of Chapter 1606 benefits or to recipients of Chapter 
30 benefits, as an addition to any other benefit to which the 
individual is entitled.  The individual Selected Reserve 
components determine eligibility to the Kicker.  To be eligible 
for the Chapter 1606 Kicker, the claimant must meet the 
eligibility requirements for the basic Chapter 1606 program.  
However, because eligibility for the Kicker is based on either 
job position or unit membership, that eligibility can terminate 
without basic Chapter 1606 eligibility terminating.  Kicker 
benefits can only be paid in conjunction with basic benefits.  
Therefore, when basic eligibility terminates, Kicker eligibility 
terminates also.

A reservist's period of eligibility expires effective the earlier 
of the following dates: (1) the last day of the 10-year period 
beginning on the date the reservist becomes eligible for 
educational assistance; or (2) the date of separation from the 
Selected Reserve.  38 C.F.R. § 21.7550(a).  The reservist may 
still use the full 10 years if he or she leaves the Selected 
Reserve because of a disability that was not caused by 
misconduct; the reservist's unit was inactivated during the 
period from October 1, 1991, through September 30, 1999; or, in 
certain instances, when the reservist is involuntarily separated.  
38 C.F.R. § 21.7550(c), (d).

Eligibility may be resumed after Reserve duty status ends if the 
individual returns to the Selected Reserve within one year.  38 
U.S.C.A. § 3012.  Laws and regulations pertaining to educational 
assistance under Chapter 1606, Title 10, United States Code 
provide that a determination of an individual's eligibility for 
Chapter 1606 benefits is to be made by the Armed Forces.  38 
C.F.R. § 21.7540(a).

In the present case, the RO denied the appellant's claim in 
January 2008 on the basis that his eligibility was terminated, 
effective May 4, 2006.  Communication between the RO and the 
service department in March and April of 2008 confirms that the 
appellant did not have section 1606 or Kicker eligibility as of 
May 4, 2006 on account of unsatisfactory participation.  

In a statement accompanying his May 2009 Substantive Appeal, the 
appellant noted the following:

I have been promoted to SSG/E-6 on April 1[,] 
2009.  I have completed both BNCOC phase I and 
WPS port operations this year.  I'm scheduled to 
attend TC-AIMS in June.  I have continued to 
carry a full-time college schedule while holding 
down a full-time job and attending these other 
very important Army career courses.  I just 
finished the spring term and earned all "A's" 
again.  I'm on a new contract and new NOBE from 
my reenlistment in March of 2008.

In view of this new information from the appellant, the Board 
finds that this case must be remanded for development to clarify 
the following: (1) whether the appellant is currently enlisted as 
a Reserve for service in the Selected Reserve; (2) whether the 
appellant's reenlistment on January 10, 2007, was as a Reserve 
for service in the Selected Reserve so that the total period of 
obligated service was at least six years from the date of such 
reenlistment; (3) whether the Department of Defense (DOD) 
considers the appellant to be eligible for Chapter 1606 benefits 
pursuant to the terms of his enlistment; and, (4) if not, whether 
it is because the appellant is not reenlisted in the Selected 
Reserve with a total period of obligated service at least six 
years from the date of such reenlistment, the appellant did not 
complete his initial period of active duty for training, the 
appellant did not participate satisfactorily in the Selected 
Reserve, or the appellant elected to have his service in the 
Selected Reserve credited toward establishing eligibility to 
benefits provided under 38 U.S.C., chapter 30.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should undertake appropriate 
development to determine whether the 
appellant is currently enlisted as a Reserve 
for service in the Selected Reserve and 
whether the appellant's reported reenlistment 
(March 2008) was for service in the Selected 
Reserve so that the total period of obligated 
service was at least six years from the date 
of such reenlistment.  In doing so, the 
RO/AMC should attempt to obtain the 
documentation of the appellant's claimed 
March 2008 enlistment into the United States 
Army Reserve Service, indicating his 
obligated term of service.

2.  The RO/AMC should contact the DOD and 
attempt to determine whether the DOD 
considers the appellant to be eligible for 
Chapter 1606 benefits pursuant to the terms 
of his reenlistment into the United States 
Army Reserve Service.  If the DOD does not 
consider the appellant to be eligible for 
Chapter 1606 benefits, the RO/AMC should 
determine the reason.  Specifically, the 
RO/AMC should determine if such reason is 
that: (1) the appellant is not reenlisted as 
a Reserve for service in the Selected Reserve 
with a total period of obligated service of 
at least six years from the date of such 
reenlistment; (2) the appellant did not 
complete his initial period of active duty 
for training; (3) the appellant did not 
participate satisfactorily in the Selected 
Reserve; or (4) the appellant elected to have 
his service in the Selected Reserve credited 
toward establishing eligibility to benefits 
provided under 38 U.S.C., Chapter 30.

3.  Then, the RO/AMC should readjudicate the 
issue on appeal.  If the benefit sought on 
appeal is not granted to the appellant's 
satisfaction, a Supplemental Statement of the 
Case should be issued.  The requisite period 
of time for a response should be afforded 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


